DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement made of amendment filed 10/13/2021.
Allowable Subject Matter
Claims 1-3, 5, and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
See reasons for allowable subject matter in office action mailed 8/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        10/20/2021